Citation Nr: 9922725	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a neuropsychiatric 
condition.

4.  Entitlement to service connection for a bilateral 
hands/knuckles condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from February 1996 to March 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 RO rating decision that denied service 
connection for a back condition, a bilateral knee condition, 
a neuropsychiatric condition, and a bilateral hands/knuckles 
condition.  The veteran submitted a notice of disagreement in 
May 1997, and the RO issued a statement of the case in August 
1997.  The veteran submitted a substantive appeal in August 
1997.  The record indicates the veteran failed to appear at 
his scheduled hearing before the RO on April 22, 1998.
 
The record also indicates that the veteran failed to appear 
for a scheduled examination on April 17, 1997.  In May 1997, 
the veteran stated that he did not receive notification of 
that examination.  A VA examination was rescheduled for 
July 15, 1997, but the veteran did not appear.  When a 
veteran fails to report for a VA examination requested in 
conjunction with a claim for service connection for a 
disability without good cause, the claim shall be resolved 
based on the evidence of record.  38 C.F.R. § 3.655(a), (b) 
(1998).

Entitlement to service connection for a neuropsychiatric 
condition will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking a current back condition to an incident of 
service or to aggravation in service.

2.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current bilateral 
knee condition.

3.  There was no bilateral hands/knuckles condition noted in 
service.

4.  The veteran has not submitted competent (medical) 
evidence linking a current bilateral hands/knuckles condition 
to an incident of service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The claim for service connection for a bilateral knee 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for a bilateral 
hands/knuckles condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (Court) has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A pre-existing disease or injury will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).  Moreover, in the 
case of wartime service or in the case of peacetime service 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. §§ 1153, 1154 (West 
1991); 38 C.F.R. § 3.306 (1998).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
See Browder v. Brown, 5 Vet. App. 268, 271-72 (1993) (citing 
Hensley v. Brown, 5 Vet. App. 155 (1993)).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).


I.  Service Connection for a Back Condition.

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (1998).  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
VA would have to demonstrate that the veteran's back 
condition clearly and unmistakably pre-existed service based 
on all relevant evidence of record.  Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In this case, the veteran's mere admission of a history of 
back pain since high school, without medical evidence or an 
objective medical determination showing that a back condition 
actually preexisted service, is insufficient by itself to 
rebut the presumption of soundness where his enlistment 
examination shows normal findings.  Id.  There is no other 
medical evidence indicating the presence of a back condition 
prior to service and, with regard to this issue, the Board 
presumes the veteran to have been in sound condition at time 
of entry into service.

Service medical records reveal that the veteran was treated 
for low back pain in September 1996.  The veteran reported 
that he noticed occasional low back pain when he was bending 
over for periods of time doing work aboard ship.  The 
examiner noted a mild palpable muscle spasm in the low back.  
The veteran was treated with medications and instructed to do 
regular physical activity to strengthen his back.  At the 
time of separation from service, the veteran complained of 
severe back pain, which he said was made worse by movement of 
the ship.

Caluza says that "incurrence" or "aggravation" of a 
disease or injury may be established by lay evidence, such as 
that presented here from the veteran.  However, one of the 
evidentiary problems in this case is that the veteran has not 
submitted medical evidence to substantiate his claim that he 
currently has a back condition that is attributable to 
service.  Grivois v. Brown, 6 Vet. App. 136 (1994).  The 
veteran's statement to the effect that movement of the ship 
has caused or has worsened his back pain is not considered 
competent to prove medical causation, and is insufficient to 
show aggravation in service.  Paulson v. Brown, 7 Vet. App. 
466 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, only the second Caluza test (incident in service) is 
satisfied.

Post-service medical records reveal that, in May 1997, the 
veteran reported a history of back pain due to a fall from a 
ladder.  The veteran never stated that he fell from a ladder 
while in service, and there is no evidence that he had done 
so.  Even assuming that the veteran's history of back pain 
pre-existed service, there is simply no competent medical 
evidence in the claims folder that links a current back 
condition to an incident of service or to aggravation in 
service.  A claim is not well grounded where there is no 
medical evidence showing a nexus between a current disability 
and service.  Caluza, 7 Vet. App. 498.  Therefore, the 
veteran's claim for service connection for a back condition 
is not plausible, and it is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for a back condition on the merits and finds no 
prejudice to the veteran in appellate denial of the claim as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claim for 
service connection for a back condition at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical opinion linking a back condition to an incident of 
service or to aggravation in service.  Robinette v. Brown, 8 
Vet. App. 69 (1995).


II.  Service Connection for a Bilateral Knee Condition
 
As noted above, veterans are presumed to have entered service 
in sound condition except for defects, infirmities, or 
disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  However, 
the presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (1998).  
The burden of proof is on VA to rebut the presumption.  
Kinnaman v. Principi, 4 Vet. App. 20 (1993).  VA would have 
to demonstrate that the veteran's bilateral knee condition 
clearly and unmistakably pre-existed service based on all 
relevant evidence of record.  Crowe v. Brown, 7 Vet. App. 238 
(1994).

In this case, the veteran's mere admission of a history of 
knee pain or bursitis before enlistment, without medical 
evidence or an objective medical determination showing that a 
bilateral knee condition actually preexisted service, is 
insufficient by itself to rebut the presumption of soundness 
where his enlistment examination shows normal findings.  Id.  
There is no other medical evidence indicating the presence of 
a bilateral knee condition prior to service and, with regard 
to this issue, the Board presumes the veteran to have been in 
sound condition at time of entry into service.

Service medical records show that the veteran, while being 
treated for a rash in September 1996, complained of joint 
pain in both knees that had been occurring since boot camp 
five months earlier.  The veteran reported pain while 
climbing ladders, running, and sitting for long periods of 
time.  An x-ray of the veteran's knees at that time showed no 
bone abnormalities.  The examiner noted that the range of 
motion was intact, and all aspects of the joint were stable.  
The knees were found to be equally symmetrical, and there was 
no tenderness or edema noted.  The examiner's impression at 
that time was patellar femoral syndrome, chronic, mild, of 
the right knee.  At the time of his separation examination in 
March 1997, records reveal that the veteran reported knee 
pain and requested braces for his knees.  The Board finds 
that this evidence satisfies the second Caluza test (incident 
in service).

Post-service medical records reflect that the veteran 
reported knee pain and a 1/2 inch cyst in 1997.  The United 
States Court of Appeals for Veterans Claims (Court) has found 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).  While knee pain was noted in 
service and continuity of symptomatology has been 
demonstrated by the veteran's lay statements, the Board finds 
that medical evidence is required to show whether any present 
bilateral knee condition is related to the post-service 
continuity of symptomatology.  Savage, 10 Vet. App. at 497-8; 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  This 
burden of submitting competent (medical) evidence of a 
relationship between any present bilateral knee condition and 
the post-service symptomatology may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Id.

Moreover, the Board notes that the claims folder contains no 
medical evidence of a current bilateral knee condition.  A 
service-connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);  see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is the veteran's burden to submit evidence of a 
current disability.  The absence of such evidence makes the 
claim not plausible and, therefore, not well-grounded.

The Board notes that the RO denied the claim for service 
connection for a bilateral knee condition on the merits and 
finds no prejudice to the veteran in appellate denial of the 
claim as not well grounded.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for a bilateral knee condition at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of a bilateral knee 
condition with an opinion linking it to an incident of 
service or to the continuing post-service symptomatology.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

  
III.  Service Connection for a Bilateral Hands/Knuckles 
Condition.

The veteran states that a bilateral hands/knuckles condition 
occurred during boot camp in service while doing war 
exercises that he considered to be abnormal, strenuous, and 
forceful.  He states that two knuckles on each hand are dark 
in color and very large; that he has cramps, pain, and 
stiffness; that he is unable to hold objects; and that he is 
unable to write for any length of time.

In this case, service medical records do not reflect 
treatment for any bilateral hands/knuckles condition.  The 
veteran was treated for urticaria (hives) in September 1996--
at which time both his hands were swollen, his body itched, 
and he had difficulty breathing.  The urticaria condition, 
which resulted in swollen hands at the time, would be 
considered an acute and transitory condition as it was not 
found at the time of his separation examination.  Hunt, 1 
Vet. App. at 297.

Likewise, at the time of his separation examination, the 
veteran reported that he had broken the 4th metacarpal finger 
of his right hand in 1982.  He also reported a bilateral 
hands/knuckles condition with callous formation and 
hyperkeratosis skin.  The examiner, however, found the 
veteran's skin to be normal and did not note any defects 
involving the veteran's knuckles.  Under the circumstances, 
the Board finds the veteran's lay statements, in and of 
themselves, to be incompetent to establish an incident of a 
bilateral hands/knuckles condition in service.  Paulson v. 
Brown, 7 Vet. App. 466 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

A May 1997 medical statement by Jada Bussey-Jones, M.D., 
indicates that the veteran currently reports pain with 
limited range of motion affecting his hand joints.  He is 
said to have "polyarthritis/arthralgias of undetermined 
origin."  A May 1997 progress note indicates that the 3rd and 
4th metacarpal joints of both hands are swollen and bruised; 
that there is pain on flexion and extension of these joints; 
that there is no decrease in strength or sensation; and that 
the veteran's grasp for both hands was intact (5/5).  This 
medical evidence contains nothing suggesting a link between 
the veteran's current condition and service.  A claim is not 
well grounded where there is no medical evidence showing a 
nexus between a current disability and service.  Caluza, 7 
Vet. App. 498. Therefore, the veteran's claim for service 
connection for a bilateral hands/knuckles condition is not 
plausible, and it is denied as not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for a bilateral hands/knuckles condition 
at any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical opinion linking a bilateral 
hands/knuckles condition to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


IV.  VA's Duty to Assist

The Board finds that the evidence of record remains 
insufficient to make the veteran's service connection claims 
for a back condition, a bilateral knee condition, and a 
bilateral hands/knuckles condition well-grounded in light of 
the absence of competent (medical) evidence of a nexus 
between his current conditions and service.  VA's duty to 
assist in the development of a claim does not arise until 
there is a well-grounded claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Therefore, a remand for further 
development of these claims is unwarranted, and the claims 
are denied as not well grounded.

The veteran argues that the Board should remand the case to 
the RO for additional development because various provisions 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 require that a claim be 
"fully developed" before a determination is made as to 
whether it is well grounded.  See Part III,  1.03a, and Part 
VI,  1.01b, 2.10f.  The full development these provisions 
call for seems to be triggered by a "reasonable 
probability" of a well-grounded claim ( 1.01b), or a claim 
which is "potentially plausible on a factual basis" ( 
2.10f).  On the facts presented in this case-the veteran 
neither fell off a ladder in service, nor sought treatment 
for swollen or bruised knuckles in service, and is without a 
diagnosis of any bilateral knee condition--the Board finds no 
such "potential plausibility" or "reasonable probability."  
And the Board finds that "potentially plausible" cannot be 
so broad as to encompass every claim, because to do so would 
render the statutory scheme of 38 U.S.C.A. § 5107 a nullity.  
See Meyer v. Brown, 9 Vet. App. 425, 434 (1996).  Finally, 
the Court has not held that these provisions are substantive 
law and therefore binding on the Board.


ORDERS

The claim for service connection for a back condition is 
denied as not well grounded.

The claim for service connection for a bilateral knee 
condition is denied as not well grounded.

The claim for service connection for a bilateral 
hands/knuckles condition is denied as not well grounded.



REMAND

The evidence of record contains a March 1995 certification by 
a state Administrative Law Judge that the veteran has an 
unspecified mental disorder.  The veteran now contends that 
the rigors of being at sea in service aggravated his 
neuropsychiatric condition.

Whether the veteran's pre-existing neuropsychiatric condition 
increased in disability during service, beyond the degree 
expected of natural progress (if any), is largely a medical 
question.  Accordingly, the case is remanded to the RO for 
the following action:

The RO should obtain a VA examination to 
determine the current nature, severity, 
and etiology of the veteran's 
neuropsychiatric condition.  The examiner 
should also review the service medical 
records and post-service medical records 
and offer an opinion as to 

(a) whether it is at least as likely 
as not that the veteran's 
neuropsychiatric condition is 
related to symptoms or 
manifestations of the "atypical 
personality disorder" noted in 
service, and if so, 

(b) whether it is at least as likely 
as not that the symptoms or 
manifestations noted in service 
increased in severity during 
service, and if so, 

(c) whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

After review by the RO, if any decision remains adverse to 
the veteran, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need 
take no further action unless notified otherwise, but may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

